Citation Nr: 0317938	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  03-08 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  He died in November 1979, and the appellant 
is his widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from adverse action of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 

REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
which invalidated 38 C.F.R. § 19.9(a)(2), this development 
must be accomplished by remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, in order to assist the appellant in 
the development of her appeal and to ensure due process, this 
case must be REMANDED for the following development:

1.	The RO shall attempt to obtain the 
veteran's medical records, dating back to 
1947, from Robert J. Allen, M.D., Franklin 
Clinic, Elizabethton, Tennessee (See 
February 1968 Letter from Dr. Allen tabbed 
with a yellow flag on the top right 
corner, which references Dr. Allen's 
treatment of the veteran "since 1947 for 
various complaints.")  If the RO is not 
able to obtain these records, he or she 
should note that in the appellant's claims 
file.  

2.	After the completion of the above 
development, if any records were 
obtained, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (West 2002).

3.	To the extent the claim on appeal 
remains denied, the appellant should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on her claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until she is notified.
The purpose of this REMAND is to assist the appellant and to 
obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



